In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00019-CR
     ___________________________

   JOEL ENGOBO MAMBE, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
         Tarrant County, Texas
       Trial Court No. 1550893D


   Before Kerr, Birdwell, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

       This is appellant Joel Engobo Mambe’s second appeal in the underlying trial-

court case. In his first appeal, we modified his conviction from aggravated sexual

assault to aggravated assault, and we remanded the case for the trial court to reassess

punishment within the proper range for a second-degree felony. Mambe v. State,

No. 02-19-00318-CR, 2020 WL 6601594, at *3 (Tex. App.—Fort Worth Nov. 12,

2020, no pet.) (per curiam) (mem. op., not designated for publication) (also deleting

assessed court costs). Mambe has now appealed from the trial court’s reassessment,

which resulted in a twenty-year sentence. See Tex. Penal Code Ann. §§ 12.33(a),

22.02(a)(2), (b).

       Mambe’s court-appointed appellate counsel has filed a motion to withdraw and

supporting brief, in which he states that in his professional opinion, there are no

arguable grounds for appeal. Counsel’s brief and motion meet the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating

why there are no arguable or potentially plausible grounds for relief. 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008) (orig. proceeding). Counsel has discussed jurisdiction, trial counsel’s

effectiveness, the case’s procedural posture––including that Mambe judicially

confessed to the underlying offense––and the sentence; he also considered that a




                                           2
potential public-trial complaint was not preserved.1 See High v. State, 573 S.W.2d 807,

813 (Tex. Crim. App. [Panel Op.] 1978).

      Although given the opportunity to respond to counsel’s Anders brief, Mambe

did not. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). The State

declined to file a responsive brief but agreed that Mambe has no meritorious grounds

for appeal.

      Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the Anders requirements, we have a

supervisory obligation to independently examine the record. See Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23

(Tex. App.—Fort Worth 1995, no pet.). We also consider the matters raised in the

Anders brief and any response filed by the pro se appellant.        See, e.g., Schulman,

252 S.W.3d at 407–08.

      We have carefully reviewed the entire record and counsel’s brief. Although

counsel did not identify an error in the judgment, we have found an error we may

correct on our own. See French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992)

(noting that an appellate court has the authority to make a judgment “speak the

truth”). In its judgment after remand, the trial court assessed $290 in court costs and

$55 in reimbursement fees. But in this court’s memorandum opinion remanding the


      1
       The reassessment hearing occurred via video conference.


                                          3
case, we held that the trial court had erroneously assessed court costs in this trial-court

cause number (because it was tried with two other offenses), and we deleted those

costs. Mambe, 2020 WL 6601594, at *3. And in our judgment and mandate, we

instructed “the trial court solely to conduct a new punishment hearing and to sentence

Mambe within the permissible range for his second-degree-felony conviction for

aggravated assault.” [Emphasis added.] Thus, the trial court erroneously included

costs and reimbursement fees in its judgment on remand.

      Except for the erroneous inclusion of costs and reimbursement fees in the

judgment, we conclude that there is nothing in the record that might arguably support

the appeal and that the appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005). Accordingly, we grant counsel’s motion to withdraw, modify

the judgment to delete the $290 in court costs and $55 in reimbursement fees, and

affirm the judgment as modified. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.

346, 351 (1988); Kelly, 436 S.W.3d at 318–19; Meza v. State, 206 S.W.3d 684, 689 (Tex.

Crim. App. 2006).

                                                       /s/ Brian Walker

                                                       Brian Walker
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 28, 2022



                                            4